The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 30, 2014

                                      No. 04-14-00728-CR

                                        Aghil ANSARI,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 386397
                     The Honorable Monica A. Gonzalez, Judge Presiding

                                         ORDER
        On November 24, 2014, the interim Chief Public Defender of Bexar County, Texas filed
a motion asking this court to abate this appeal to the trial court for a determination of whether
appellant is in fact indigent and entitled to representation by the Bexar County Public Defender’s
Office. This court granted the motion and abated the appeal. On December 23, 2014, the trial
court filed findings of fact and conclusions of law in which it determined appellant desired to
prosecute his appeal and appellant is indigent. The trial court appointed the Bexar County
Appellate Public Defenders Office to represent appellant on appeal.

       The clerk’s record has been filed. Ms. Kandy K. Halley is the court reporter responsible
for preparing, certifying, and filing the reporter’s record in this appeal. Ms. Halley is hereby
ORDERED to file the reporter’s record no later than January 28, 2015.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court